DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 1/14/2022.  
Claims 1, 5 and 9 have been amended and claim 14 has been canceled.  

Allowable Subject Matter
Claims 1-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a system for use of crowdsourced microphone or other information with a digital media content environment, comprising a media device including a media application, and a microphone or other hardware components of the media device that can be used to indicate a presence of the media device to a media server, wherein the media device: displays a user interface of the media application associated with a media-providing service, the user interface of the media application providing a first set of features; determines a location of the media device; provides the location of the media device to a media server; receives, from the media server, an indication enabling one or more venue-aware media application features that are enabled upon determining that the location of the media device is at a particular 
Independent claims 5 and 9 recite similar limitations as found in claim 1.  Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 1/14/2022, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
Of special note, US-2003/0017823 to Mager et al. discloses the use of a mobile device at a specific location within a venue that receives luminescent patterns [0026] from a server for coordinated display.  (Fig. 5)  However, Mager differs from the claimed invention by not explicitly reciting wherein the one or more venue-aware media application features include the use of a camera of the media device to synchronize display of a strobe-lighting effect that is synchronized with lighting of the venue detected by the camera as found in claims 1, 5 and 9.  
WO/2014/075128A1 to Casagrande teaches an apparatus for presenting content that determines the location of a number of mobile communication devices in order to collectively present content on the mobile communication devices (Abstract, Fig. 1 and 
US-2017/0127361 to Zima et al. discloses a system and software for interlinking cellular phones and synchronizing internal clocks in order to coordinate display of images (Abstract and Fig. 5) or flashing of camera flashes.  (Fig. 4)  However, Zima differs from the claimed invention by not explicitly reciting wherein the one or more venue-aware media application features include the use of a camera of the media device to synchronize display of a strobe-lighting effect that is synchronized with lighting of the venue detected by the camera as found in claims 1, 5 and 9.
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 8/23/2021, 12/1/2021, 1/14/2022 and during the interviews held on 8/18/2021, 12/10/2021 and 1/13/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646